           1   KEKER, VAN NEST & PETERS LLP
               BENEDICT Y. HUR - # 224018
           2   bhur@keker.com
               TRAVIS SILVA - # 295856
           3   tsilva@keker.com
               BEVAN A. DOWD - # 308611
           4   bdowd@keker.com
               633 Battery Street
           5   San Francisco, CA 94111-1809
               Telephone:     415 391 5400
           6   Facsimile:     415 397 7188

           7   Attorneys for Defendant
               POPSUGAR INC.
           8
                                            UNITED STATES DISTRICT COURT
           9
                                           NORTHERN DISTRICT OF CALIFORNIA
          10
                                                   OAKLAND DIVISION
          11
               NITA BATRA,                                         Case No. 4:18-CV-03752-HSG
          12
                             Plaintiff, on behalf of herself and   STIPULATION AND ORDER TO
          13                 all others similarly situated,        CONTINUE CASE MANAGEMENT
                                                                   CONFERENCES IN ALL RELATED
          14          v.                                           CASES TO FEBRUARY 26, 2019 AND
                                                                   TO ALLOW FOR TELEPHONIC
          15   POPSUGAR INC., a Delaware corporation.              APPEARANCES

          16                 Defendant.                            Courtroom: 2, 4th Floor
                                                                   Judge:     Hon. Haywood S. Gilliam, Jr.
          17
                                                                   Date Filed: June 25, 2018
          18                                                       Trial Date: None Set
          19
               ZOHA MEMARI, KELLY TORREZ,
          20   ROBIN BERENSON, ANNIE TRASCHEL,                     Case No. 4:18-cv-05589-HSG
               ROBIN TRASCHEL, AMANDA
          21   ROBERSON, EVA PHAN,
          22                 Plaintiffs,                           Date Filed: June 11, 2018
                                                                   Trial Date: None set
          23          v.
          24   POPSUGAR INC.,
          25                 Defendant.
          26

          27

          28

                     STIPULATION AND ORDER TO CONTINUE CASE MANAGEMENT CONFERENCES IN ALL
                                           RELATED CASES TO FEBRUARY 26, 2019
                            Case Nos. 4:18-CV-03752-HSG, 4:18-cv-05589-HSG and 4:18-cv-06623-HSG
1319589
           1
               BRITTANI FRIEDMAN, an individual,
           2                                                Case No. 4:18-cv-06623-HSG
                           Plaintiff,
           3
                     v.
           4                                                Date Filed: July 5, 2018
               POPSUGAR INC.,                               Trial Date: None Set
           5
                           Defendant.
           6

           7

           8

           9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

                    STIPULATION AND ORDER TO CONTINUE CASE MANAGEMENT CONFERENCES IN ALL
                                          RELATED CASES TO FEBRUARY 26, 2019
                           Case Nos. 4:18-CV-03752-HSG, 4:18-cv-05589-HSG and 4:18-cv-06623-HSG
1319589
           1          Pursuant to Civil Local Rules 6-2 and 7-12, the parties in these three related actions

           2   stipulate to the following and respectfully request that the Court enter this Stipulation as the Order

           3   of the Court:

           4          1. To facilitate the parties’ ability to meet and confer to coordinate case schedules in

           5              these coordinated actions, the parties request that the Court continue the case

           6              management conferences currently set for February 19, 2019, by one week to

           7              February 26, 2019, and to extend the deadline to file case management statements

           8              from February 12 to February 19, 2019. See Declaration of Travis Silva in Support of

           9              Stipulation to Continue Case Management Conferences at ¶¶ 3-4.

          10          2. To conserve party resources, counsel to the plaintiffs in the Memari and Friedman

          11              actions, who are based in New York and Los Angeles, respectively, request leave to

          12              participate in the case management conferences by telephone. Id. at ¶¶ 5-6.

          13   Pursuant to Local Rule 6-2, the reasons for this request, disclosures of previous time

          14   modifications, and the effect of this request on the case schedules are specified in the Declaration

          15   submitted in support of this Stipulation.

          16   Dated: February 8, 2019                                 KEKER, VAN NEST & PETERS LLP
          17
                                                                By:    /s/ Travis Silva
          18                                                           BENEDICT Y. HUR
                                                                       TRAVIS SILVA
          19                                                           BEVAN A. DOWD
          20                                                           Attorneys for Defendant
                                                                       POPSUGAR INC.
          21
               Dated: February 8, 2019                                 GLANCY PRONGAY & MURRAY LLP
          22

          23                                                    By:    /s/ Jonathan M. Rotter
                                                                       JONATHAN M. ROTTER
          24                                                           LESLEY F. PORTNOY
                                                                       STAN KARAS
          25
                                                                       MICHAEL N. COHEN
          26                                                           COHEN IP LAW GROUP, PC
          27                                                           Attorneys for Plaintiff
                                                                       NITA BATRA
          28
                                                                1
                       STIPULATION AND ORDER TO CONTINUE CASE MANAGEMENT CONFERENCES IN ALL
                                             RELATED CASES TO FEBRUARY 26, 2019
                              Case Nos. 4:18-CV-03752-HSG, 4:18-cv-05589-HSG and 4:18-cv-06623-HSG
1319589
           1
               Dated: February 8, 2019                                 DONIGER / BURROUGHS
           2

           3                                                    By:    /s/ Scott Alan Burroughs
                                                                       STEPHEN M. DONIGER
           4                                                           SCOTT ALAN BURROUGHS
                                                                       TREVOR W. BARRETT
           5                                                           JUSTIN M. GOMES
           6                                                           Attorneys for Plaintiffs
                                                                       BRITTANI FRIEDMAN
           7

           8   Dated: February 8, 2019                                 THE AFFINITY LAW GROUP
           9
                                                                By:    /s/ James H. Freeman
          10                                                           GREGORY PETER GOONAN
          11                                                           JAMES H. FREEMAN
                                                                       LIEBOWITZ LAW FIRM, PLLC
          12                                                           11 Sunrise Plaza, Suite 305
                                                                       Valley Stream, NY 11580
          13
                                                                       Attorneys for Plaintiffs
          14                                                           ZOHA MEMARI, et al.
          15

          16                                            ATTESTATION
          17          Pursuant to Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
          18   document has been obtained from the other signatories.
          19
               Dated: February 8, 2019                                 /s/ Travis Silva
          20                                                           TRAVIS SILVA
          21

          22

          23

          24

          25

          26

          27

          28
                                                               2
                      STIPULATION AND ORDER TO CONTINUE CASE MANAGEMENT CONFERENCES IN ALL
                                            RELATED CASES TO FEBRUARY 26, 2019
                             Case Nos. 4:18-CV-03752-HSG, 4:18-cv-05589-HSG and 4:18-cv-06623-HSG
1319589
           1                                                 ORDER
           2

           3          The Court having considered the above joint request, and good cause appearing therefore,

           4   HEREBY CONTINUES the case management conferences in Batra v. POPSUGAR, No. 4:18-cv-

           5   03752, Memari v. POPSUGAR, No. 4:18-cv-05589, and Friedman v. POPSUGAR, No. 4:18-cv-

           6   06623, to February 26, 2019 at 2:00 p.m. The parties’ deadline to submit case management

           7   statements shall be February 19, 2019. Plaintiffs’ counsel in the Memari and Friedman actions

           8   are granted leave to appear telephonically at the February 26, 2019 conference. Plaintiffs’

           9   counsel in the Memari and Friedman actions shall contact CourtCall at (866) 582-6878 to make

          10   arrangements for the telephonic appearance.

          11          IT IS SO ORDERED.

          12
               Dated: February 11, 2019                  By: ______________________________________
          13                                                 HON. HAYWOOD S. GILLIAM, JR.
                                                             UNITED STATES DISTRICT COURT JUDGE
          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                                3
                       STIPULATION AND ORDER TO CONTINUE CASE MANAGEMENT CONFERENCES IN ALL
                                             RELATED CASES TO FEBRUARY 26, 2019
                              Case Nos. 4:18-CV-03752-HSG, 4:18-cv-05589-HSG and 4:18-cv-06623-HSG
1319589
